                                          1   ANTONIO RUIZ, Bar No. 155659
                                              CAREN P. SENCER, Bar No. 233488
                                          2   CONCEPCIÓN E. LOZANO-BATISTA, Bar No. 227227
                                              WEINBERG, ROGER & ROSENFELD
                                          3   A Professional Corporation
                                              1001 Marina Village Parkway, Suite 200
                                          4   Alameda, California 94501
                                              Telephone (510) 337-1001
                                          5   Fax (510) 337-1023
                                              Email: aruiz@unioncounsel.net
                                          6   Email: csencer@unioncounsel.net
                                              Email: clozano@unioncounsel.net
                                          7
                                              Attorneys for Plaintiff LINDA G. ROSSMAN
                                          8

                                          9                               UNITED STATES DISTRICT COURT

                                         10                             NORTHERN DISTRICT OF CALIFORNIA

                                         11

                                         12   LINDA G. ROSSMAN, in her capacity as                No.4:19-cv-00391-RS
                                              Trustee of the UA Local 355 Health and              ORDER
                                         13   Welfare Trust Fund and of the Northern              STIPULATIONTOCHANGEHEARING
                                                                                                  DATEANDBRIEFINGSCHEDULEON
                                              California/Northern Nevada Landscape and            PLAINTIFF’SMOTIONFORPARTIAL
                                         14
                                              Underground Utility Journeyman and                  SUMMARYJUDGMENTAND
                                         15   Apprenticeship Trust Fund,                          ORDER

                                         16                                Plaintiff,

                                         17   v.                                                  CurrentDate: October3,2019
                                                                                                  CurrentTime:1:30p.m.
                                         18   MIGUEL INIGUEZ and FELIPE                           Place:      Courtroom 3, 17th Floor
                                                                                                              450 Golden Gate Avenue
                                              HERNANDEZ, in their capacities as Trustees                      San Francisco, California
                                         19
                                              of the UA Local 355 Health and Welfare Trust
                                         20   Fund and the Northern California/Northern           Proposed Date: November 14, 2019
                                              Nevada Landscape and Underground Utility            Proposed Time: 1:30 p.m.
                                         21   Journeyman and Apprenticeship Trust Fund,
                                         22                                 Defendants.
                                         23
                                                      Plaintiff Linda G. Rossman (“Plaintiff”) and Defendants Miguel Iniguez and Felipe
                                         24
                                              Hernandez (“Defendants”) hereby stipulate, pursuant to Local Civil Rules 6-2 and 7-12, to change
                                         25
                                              the hearing date and briefing schedule on Plaintiff’s Motion for Partial Summary Judgment as
                                         26
                                              follows:
                                         27

                                         28
WEINBERG, ROGER &
                                                                                              1
   ROSENFELD
   A Professional Corporation
                                                   STIPULATION TO CHANGE HEARING DATE AND BRIEFING SCHEDULE ON PLAINTIFF’S
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                   MOTION FOR PARTIAL SUMMARY JUDGMENT AND [PROPOSED] ORDER
                                                   CASE NO. 4:19-cv-00391-RS
                                         1          WHEREAS, Plaintiff filed a Motion for Partial Summary Judgment (“Motion”) on August

                                         2   2, 2019, (ECF 55), and the hearing and time is currently set for October 3, 2019 at 1:30 p.m.

                                         3   Under the current schedule, Defendants’ Opposition to the Motion is due on or before August 16,

                                         4   2019, and Plaintiff’s Reply is due on or before August 23, 2019.

                                         5          WHEREAS, Defendants requested that Plaintiff agree to change the hearing date on

                                         6   Plaintiff’s Motion because of Defendants’ counsels’ scheduling conflicts and because Defendants

                                         7   would like to depose Plaintiff Rossman prior to filing their Opposition to the Motion. Plaintiff

                                         8   Rossman believes a postponement of the hearing date would be in the interest of judicial

                                         9   efficiency and agreed to Defendants’ request.

                                    10              WHEREAS, the prior extensions in this lawsuit are a Joint Stipulation to Extend

                                    11       Defendants’ Time to Respond to Complaint (ECF 9 ), a Stipulation to Change Hearing Date and

                                    12       Time on Defendants’ Motion to Strike (ECF 27), and a Stipulation to Change Hearing Date on

                                    13       Plaintiff’s Motion for Preliminary Injunction. (ECF 42).

                                    14              THEREFORE IT IS HEREBY STIPULATED AND AGREED TO BY THE PARTIES,

                                    15       through their respective legal counsel:

                                    16          a) The hearing date and time on Plaintiff’s Motion for Partial Summary Judgment is

                                    17              November 14, 2019, at 1:30 p.m.;

                                    18          b) Defendants’ Opposition to Plaintiff’s Motion for Partial Summary Judgment is due on or

                                    19              before September 30, 2019; and

                                    20          c) Plaintiffs’ Reply is due on or before October 15, 2019.

                                    21       SO STIPULATED:
                                    22       Dated: August 6, 2019                           WEINBERG, ROGER & ROSENFELD
                                                                                             A Professional Corporation
                                    23
                                                                                             /s/ Concepción E. Lozano-Batista______________
                                    24                                                 By:   CONCEPCIÓN E. LOZANO-BATISTA
                                                                                             Attorneys for Plaintiff
                                    25
                                             Dated: August 6, 2019                           SUSMAN GODFREY LLP
                                    26
                                                                                             /s/ Bryan J. Caforio_________________________
                                    27                                                 By:   BRYAN J. CAFORIO
                                                                                             Attorneys for Defendant
                                    28
WEINBERG, ROGER &
                                                                                               2
   ROSENFELD
   A Professional Corporation
                                                STIPULATION TO CHANGE HEARING DATE AND BRIEFING SCHEDULE ON PLAINTIFF’S
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                MOTION FOR PARTIAL SUMMARY JUDGMENT AND [PROPOSED] ORDER
                                                CASE NO. 4:19-cv-00391-RS
                                         1

                                         2

                                         3
                                             PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                         4

                                         5

                                         6   Dated: $XJXVW

                                         7
                                                                                   _________________________________________
                                         8                                         HONORABLE RICHARD SEEBORG
                                                                                   UNITED STATES DISTRICT COURT JUDGE
                                         9

                                    10

                                    11

                                    12

                                    13
                                             146959\1039702
                                    14

                                    15

                                    16

                                    17

                                    18

                                    19

                                    20

                                    21

                                    22

                                    23

                                    24

                                    25

                                    26

                                    27

                                    28
WEINBERG, ROGER &
                                                                                      3
   ROSENFELD
   A Professional Corporation
                                                STIPULATION TO CHANGE HEARING DATE AND BRIEFING SCHEDULE ON PLAINTIFF’S
1001 Marina Village Parkway, Suite 200
      Alameda, California 94501
           (510) 337-1001
                                                MOTION FOR PARTIAL SUMMARY JUDGMENT AND [PROPOSED] ORDER
                                                CASE NO. 4:19-cv-00391-RS
